Name: Commission Regulation (EEC) No 1172/81 of 30 April 1981 on detailed rules for implementing the special system for imports of butter from New Zealand into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/70 Official Journal of the European Communities 1 . 5 . 81 COMMISSION REGULATION (EEC) No 1172/81 of 30 April 1981 on detailed rules for implementing the special system for imports of butter from New Zealand into the United Kingdom 3 . The United Kingdom shall inform the Commis ­ sion of the measures taken pursuant to paragraph 1 (b). Article 2 1 . For the purposes of monitoring the maximum quantities referred to in Article 2 of Regulation (EEC) No 858/81 , account shall be taken of all quantities in respect of which customs import formalities have been completed during the period in question . 2 . If the amount of the special levy, expressed in ECU or in national currency, is changed, the rate to be used shall be that applicable on the day customs import formalities are completed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 annexed to that Act, Having regard to Council Regulation (EEC) No 858/81 of 1 April 1981 relating to the import of New Zealand butter into the United Kingdom on special terms (J ), and in particular Article 9 thereof, Whereas Regulation (EEC) No 858/81 requires the adoption of certain new detailed implementing rules, particularly in respect of Articles 4 and 5 and of the information to be communicated by the United Kingdom necessary for the application of the said Regulation ; whereas Commission Regulation (EEC) No 465/73 (2) may accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 3 HAS ADOPTED THIS REGULATION : Article 1 1 . The New Zealand butter imported into the United Kingdom pursuant to Regulation (EEC) No 858/81 shall , at all marketing stages up to sale to the consumer in the United Kingdom, bear a statement of its New Zealand origin . 2 . However, where the New Zealand butter is blended with Community butter which is also intended for direct consumption, paragraph 1 shall apply only up to the stage of packing in small pack ­ ages . 3 . The United Kingdom shall take the necessary steps to ensure : (a) that New Zealand butter imported under Regula ­ tion (EEC) No 858/81 does not leave the territory of the United Kingdom ; and (b) that the aid referred to in Article 2 (2) of Regula ­ tion (EEC) No 1269/79 is not granted for New Zealand butter, including the butter referred to in paragraph 2. The United Kingdom shall inform the Commission of the steps taken for this purpose and shall keep it regularly informed of the quantities of New Zealand butter blended as stated in paragraph 2. 1 . The certificate referred to in Article 4 of Regula ­ tion (EEC) No 858 /81 : (a) shall be a numbered certificate issued by the competent authorities in New Zealand ; (b) shall comply with the further conditions fixed by the United Kingdom in order to allow verification of the identity of the butter in question and of the exactitude of the data given in the certificate ; and (c) shall be presented to the United Kingdom authori ­ ties at the time when the customs import formali ­ ties are completed . 2. In order to ensure compliance with the condi ­ tion prescribing the minimum age of the butter at the time when the customs import formalities are completed, the certificate shall state the date of manu ­ facture of the butter in question . Article 4 (!) OJ No L 90, 4. 4. 1981 , p. 18 . 2) OJ No L 53, 26. 2. 1973, p . 36. The United Kingdom shall inform the Commission, not later than than the end of each week, in respect of 1 . 5 . 81 Official Journal of the European Communities No L 120/71  in respect of which customs import formalities have been completed,  in respect of which the said formalities have not yet been completed,  sold on the United Kingdom market ; (e) quantities in course of consignment between New Zealand and the United Kingdom, with a state ­ ment of their probable date of arrival ; (f) sale prices at the first marketing stage . butter which is to qualify or has qualified for the special import system provided for in Regulation (EEC) No 858/81 , as follows : (a) the quantities which have arrived in the United Kingdom during the previous week :  in respect of which customs import formalities have been completed,  in respect of which the said formalities have not yet been completed ; (b) quantities in stock in the United Kingdom, as at the most recent date :  in respect of which customs import formalities have been completed,  in respect of which the said formalities have not yet been completed ; (c) quantities sold on the United Kingdom market during the previous week ; (d) cumulative quantities since 1 January each year, as at the most recent date : Article 5 Regulation (EEC) No 465/73 is hereby repealed. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission